DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "lithium secondary battery of claim 1". There is insufficient antecedent basis for this limitation in the claim as Claim 1 does not disclose a lithium secondary battery.
For purposes of examination, the examiner will interpret “claim 1” of claim 10 to mean Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, & 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Osada (WO2020170833A1, see EPO Machine Translations for citations, supported by the FRPR doc, JP20210501845, giving the effective filing date of February 19th, 2019) (Provided in Applicant’s IDS filed on November 24th, 2020).
Osada discloses an electrolyte solution for lithium secondary batteries (electrolyte composition for nonaqueous electrolyte secondary battery, [007], [0086]) comprising:
A lithium salt ([0082);
A solvent (organic solvent used in electrolyte, [0071]); and
Bis(4-trifluoromethoxy)phenyl) oxalate represented by the instant claim Formula 1 (electrolyte composition includes at least one compound selected from general formula (1) to (4), [0023], general formula (2) includes formula 2-12, see Formula 2-12 below, [0055]).
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula 2-12
Regarding Claim 4, Osada discloses all of the limitations as set forth above. Osada further discloses wherein the lithium salt comprises one or a mixture of two or more selected from the group consisting of LiPF6, LiBF4, LiClO4, LiCl, LiBr, LiI, LiCF3SO3, LiCF3CO2, LiSbF6, LiAlCl4 and derivatives thereof (full list of lithium salts provided-[0082]).
Regarding Claim 5, Osada discloses all of the limitations as set forth above. Osada further disclose wherein the solvent comprises one or a mixture of two or more selected from the group consisting of carbonate solvents, ester solvent, ether solvents and ketone solvents (organic solvent can include saturated cyclic carbonate compound, a saturated cyclic ester compound, a chain ether compound or cyclic ether compound, and a saturated chain ester compound, and only one or two or more kinds may be used in combination, [0072]).
Regarding Claim 7, Osada discloses the limitations as set forth above. Osada further discloses a lithium secondary battery comprising an electrolyte solution according to Claim 1 (includes electrolyte solution discloses above, [0088]).
Regarding Claim 8, Osada discloses the limitations as set forth above. Osada further discloses that the lithium secondary battery comprises:
A positive electrode comprising a positive electrode active material containing Ni, Co, and Mn (positive electrode- [0088], specific examples of Positive electrode active material include lithium transition metal composite oxides with Nickel, cobalt, and manganese, [0090-0091]);
A negative electrode comprising a carbon-based negative electrode active material (negative electrode-[0088], specific examples for negative electrode active material include natural graphite, artificial graphite, non-graphitizable carbon, easily graphitized carbon, [0118]);and
A separator interposed between the positive electrode and the negative electrode (separator interposed between the positive and negative electrodes, [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Osada (WO2020170833A1, see EPO Machine Translations for citations).
Regarding Claim 9, Osada discloses the limitations as set forth above. Osada discloses discharge tests with different parameters than disclosed in instant claim 9 ([0148], [0162]) and therefore does not directly disclose that the lithium secondary battery has a discharge retention of about 94% or greater, which is measured after 200 cycles, each cycle including 0.5 cc/cv charging and 0.5 cc/cv discharging at 2.5 to 4.5 V (cutoff) and at a temperature of 45 C.
However, Osada discloses the lithium battery with the positive electrode active material containing a Ni composite compound ([0091]), a negative electrode with a carbon based negative electrode ([0118]), and an electrolyte with a lithium salt from the group consisting of LiPF6, LiBF4, LiClO4, LiCl, LiBr, LiI, LiCF3SO3, LiCF3CO2, LiSbF6, LiAlCl4 ([0082]), a solvent that can include carbonate solvents, ester solvent, ether solvents and ketone solvents (full list of solvents, [0073-0076]), and Bis(4-trifluoromethoxy)phenyl) oxalate represented by the instant claim Formula 1 ([0023], [0055]) which are all the same material disclosed in the instant specification for the lithium secondary battery. It is the examiner’s position that since the components of Osada’s lithium battery are the same as the instant, the properties of discharge retention would be the same as the instant specification, and that the lithium secondary battery has a discharge retention of about 94% or greater, which is measured after 200 cycles, each cycle including 0.5 cc/cv charging and 0.5 cc/cv discharging at 2.5 to 4.5 V (cutoff) and at a temperature of 45 C is inherent by Osada.
Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if the claimed properties are not inherent, since the materials used for the lithium secondary battery are the same as the instant specifications, and Osada teaches that the discharge rate can be optimized based on which electrolyte materials are used (Examples 1, 2, Table 1, [0148], [0162]), it would be obvious to one of ordinary skill to optimize the discharge retention rate with the teachings of Osada to have a lithium secondary battery with a discharge retention of about 94% or greater, which is measured after 200 cycles, each cycle including 0.5 cc/cv charging and 0.5 cc/cv discharging at 2.5 to 4.5 V (cutoff) and at a temperature of 45 C.
Claim 2, 3, 6, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osada (WO2020170833A1, see EPO Machine Translations for citations).
Regarding Claim 2 & 3, Osada discloses the limitations as set forth above. Osada further discloses wherein the content of at least one compound of general formulas (1) to (4) is preferably 0.1 % by mass to 5 % by mass in relation to the total electrolyte ([0079]). Osada teaches that this range allows for improved cycle characteristics while maintain the overall blending amount ([0079]).
 Therefore it would be obvious to one of ordinary skill in the art to modify Osada’s electrolyte with the teachings of Osada to have an electrolyte compound of Bis(4-trifluoromethoxy)phenyl) in a weight percent of 0.2 to 2.0 % with respect to the total weight of the electrolyte solution.
Regarding Claim 6, Osada discloses the limitations as set forth above. Osada further discloses wherein the electrolyte solution can comprise a lithium salt LiPO2F2 ([0082]). Osada teaches that the lithium salts disclosed can be used in combination with each other ([0082]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify Osada’s electrolyte to include LiPO2F2 in addition to another electrolyte salt, which can be construed as a positive electrode additive as it would necessarily be in contact with the positive electrode in the cell, as Osada teaches that salts in the electrolytes can be used in combination with each other, and LiPO2F2 is a suitable lithium salt for use in combination with other lithium salts. 
Regarding Claim 10, Osada discloses the limitations as set forth above. Osada does not directly disclose that the lithium secondary battery of Claim 7 (“claim 1” interpreted to be claim 7 as discussed in 112b rejection above). However, Osada teaches that non-aqueous electrolyte secondary batteries, such as the one disclosed by Osada, are commonly used in electric vehicles ([002]).
Therefore, it would be obvious to one of ordinary skill in the art to include the lithium secondary battery of Claim 7 (“claim 1” interpreted to be claim 7 as discussed in 112b rejection above) into a vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721